       Case 1:19-cv-11964-VSB-RWL Document 18 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               2/24/2021
---------------------------------------------------------------X
EDDIE MOISE,                                                   :
                                                               :   19-CV-11964 (VSB) (RWL)
                                    Petitioner,                :
                                                               :
                  - against -                                  :   ORDER
                                                               :
LEROY FIELDS, Superintendent                                   :
Fishkill Correctional Facility,                                :
                                                               :
                                    Respondent.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On December 9, 2021, the Court entered an order requiring Respondent to answer

the petition by February 8, 2021. (Dkt. 15.) No answer has been filed and Respondent

has not appeared. Accordingly, Respondent shall appear and file an answer by March

26, 2021. The Clerk of Court is requested to send a copy of this order and another copy

of Dkt. 15 by certified mail to the District Attorney of Manhattan, One Hogan Place, New

York, NY 10013.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: February 24, 2021
       New York, New York

Copies transmitted this date to all counsel of record and mailed to pro se Plaintiff at

        Eddie Moise, 11-A-2900
        Fishkill Correctional Facility, Box 1245
        Beacon, NY 12508


                                                        1
